PERPETUAL INDUSTRIES INC.
2014 STOCK OPTION PLAN




SECTION 1. PURPOSES AND CERTAIN OTHER GENERAL PLAN INFORMATION

1.1  Purposes of Plan. The purposes of this 2014 Stock Option Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to certain individuals providing
services to the Company and its Subsidiaries, and to promote the success of the
Company's business and thereby enhance long-term shareholder value.

1.2  Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board of Directors or its approval, if any, by the
shareholders of the Company. It shall continue in effect for a term of ten (10)
years unless sooner terminated as permitted herein.

1.3  The Plan may be updated or otherwise modified by the powers of the
Administrator as laid out in Section 4 and elsewhere in the Plan, or by action
of the Board, and any changes hereto shall be approved by shareholder vote if
and as required by the governing Bylaws of the Company or by applicable
legislation.

1.4  The Plan is not subject to any provisions of the Early Retirement Income
Security Act of 1974 (“ERISA”).

1.5  To obtain additional information about the Plan and its Administrator,
Optionees may contact the Company by telephone at 403-214-4321, by email at
info@perpetualindustries.com, by fax at 403-770-8122, or by post at 5-8720
Macleod Trail South, #110, Calgary, Alberta, Canada T2H 0M4.

1.6  This document constitutes part of a prospectus covering securities that
have been registered under the Securities Act of 1933.




SECTION 2. DEFINITIONS

2.1  As used herein, the following definitions shall apply:

"Administrator" means the Board or any of its Committees appointed as permitted
under this Plan.

"Applicable Laws" means the legal requirements, if any, relating to stock option
plans, pursuant to U.S. state corporate laws, U.S. federal and state securities
laws, the IRS Code and the rules of any applicable Stock Exchange. “Applicable
Laws” includes, without limitation, Regulation T promulgated by the Federal
Reserve Board and captioned “Credit by Brokers and Dealers,” Exchange Act
Section 16, Rule 16b-3, and in general the IRS Code, the Exchange Act and the
Securities Act.

“Articles of Incorporation” means the Articles of Incorporation as amended from
time to time and made publicly available on the SEC’s EDGAR website and the
State of Nevada’s Silverflume website.

"Award" means the grant of an Option to an Employee or Consultant.

"Award Agreement" means a written agreement between the Company and an Optionee
relating to an Award under the Plan.

"Board" means the Board of Directors of the Company, elected and sitting
according to the governing Bylaws of the Company.

“Bylaws” means the governing Bylaws of the Company as amended from time to time
and made publicly available on the SEC’s EDGAR website.

"Cause" means willful misconduct with respect to, or that is harmful to, the
Company or any of its affiliates including, without limitation, dishonesty,
fraud, unauthorized use or disclosure of confidential information or trade
secrets or other misconduct (including, without limitation, conviction for a
felony), in each case as reasonably determined by the Administrator.





1










"Change in Control" means any of the following:



·

The acquisition of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities by any person
or group of persons except one or a combination of the holders, as of the date
of the respective Award Agreement, of voting capital stock of the Company;



·

A consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company's
outstanding capital stock are converted into cash, securities or other property,
other than a consolidation or merger of the Company in which the Company's
shareholders immediately prior to the consolidation or merger have the same
proportionate ownership of voting capital stock of the surviving corporation
immediately after the consolidation or merger;



·

The sale, transfer or other disposition of all or substantially all of the
assets of the Company; or



·

In the event that the shares of voting capital stock of the Company are traded
on an established securities market: a public announcement that any person has
acquired or has the right to acquire beneficial ownership of securities of the
Company representing more than 50% of the combined voting power of the Company's
then outstanding securities, and for this purpose the terms "person" and
"beneficial ownership" shall have the meanings provided in Exchange Act Section
13(d) captioned “Determination of Beneficial Ownership” or related rules
promulgated by the Securities and Exchange Commission; or the commencement of or
public announcement of an intention to make a tender offer or exchange offer for
securities of the Company representing more than 50% of the combined voting
power of the Company's then outstanding securities.

"Committee" means a committee of Directors designated by the Board to administer
the Plan.

"Common Stock" means the Common Stock of the Company.

"Company" means Perpetual Industries Inc., a Nevada corporation.

"Consultant" means any person, including a provider of professional services, an
advisor, an advisory board member, or a director, who is engaged by the Company
or any Parent or Subsidiary to render services, or any person employed by or
contracted to an entity thus engaged.

"Continuous Status as an Employee or Consultant" means the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of:



(i)

sick leave;



(ii)

military leave;



(iii)

any other leave of absence approved by the Administrator, provided that such
leave is for a period of not more than ninety (90) days, unless re-employment
upon the expiration of such leave is guaranteed by contract or statute, or
unless provided otherwise pursuant to Company policy adopted from time to time;
or



(iv)

transfers between locations of the Company or between the Company, its
Subsidiaries or their respective successors.

For purposes of this Plan, a change in status from an Employee to a Consultant
or from a Consultant to an Employee will not constitute an interruption of
Continuous Status as an Employee or Consultant.

"Disability" means permanent and total disability as defined in IRS Code Section
22(e)(3) captioned “Permanent and total disability defined.”





2










"Employee" means any person, including officers and directors, employed by the
Company or any Parent or Subsidiary of the Company, with the status of
employment determined based upon such minimum number of hours or periods worked,
or such other considerable contributions as shall be determined by the
Administrator in its discretion, subject to any requirements of the IRS Code.
The mere payment of a director’s fee by the Company to a director shall not be
sufficient to constitute “employment" of such director by the Company.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

“Exchange Act Section 16” means Section 16 of the Exchange Act of 1934 captioned
“Directors, Officers, and Principal Stockholders.”

"Fair Market Value" means, as of any date, the fair market value of Common Stock
determined as follows:



·

Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported), as quoted on OTC Markets or such other
system or exchange, or such other source as the Administrator deems reliable;



·

If the Common Stock is quoted but selling prices are not reported, its Fair
Market Value shall be the mean between the high bid and low asked prices for the
Common Stock for the last market trading day prior to the time of determination,
as quoted in such source as the Administrator deems reliable; or



·

In the absence of an established market for the Common Stock, the Fair Market
Value thereof shall be determined in good faith by the Administrator.

"Good Reason" means the occurrence of any of the following events or conditions
without the Optionee's consent:



·

a change in the Optionee's status, title, position or responsibilities
(including reporting responsibilities) that, in the Optionee’s reasonable
judgment, represents a substantial reduction in the status, title, position or
responsibilities as in effect immediately prior thereto;



·

a significant reduction in the Optionee’s annual base salary that is not part of
a Company-wide reduction of salaries;



·

the Company's requiring the Optionee to be based at anyplace outside a 50-mile
radius of his or her place of employment prior to a Change in Control, except
for reasonably required travel on the Company’s business that is not materially
greater than such travel requirements prior to the Change in Control; or



·

the Company's failure to



(i)

continue in effect any material compensation or benefit plan (or the substantial
equivalent thereof) in which the Optionee was participating at the time of
change in Control, including, but not limited to, the Plan, or



(ii)

provide the Optionee with compensation and benefits at least equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
employee benefit plan, program and practice as in effect immediately prior to
the Change in Control (or as in effect following the Change in Control, if
greater).

"IRS Code" means the Internal Revenue Code of 1986, as amended.

"Option" means a stock option granted pursuant to the Plan.

"Option Agreement" means a written option agreement between the Company and an
Optionee.

"Optioned Stock" means the Common Stock subject to an Option.

"Optionee" means an Employee or Consultant who receives an Option.





3










"Parent" means a "parent corporation", whether now or hereafter existing, as
defined in IRS Code Section 424(e) captioned “Parent corporation,” or any
successor provision.

"Plan" means this 2014 Stock Option Plan.

"Reporting Person" means an officer, director, or greater than ten percent (10%)
shareholder of the Company within the meaning of Rule 16a-2 captioned “Persons
and Transactions Subject to Section 16” under the Exchange Act, who is required
to file reports pursuant to Rule 16a-3 captioned “Reporting Transactions and
Holdings” under the Exchange Act.

"Rule 16b-3" means Exchange Act Rule 16b-3 captioned “Transactions Between an
Issuer and its Officers and Directors,” as the same may be amended from time to
time, or any successor provision. Rule 16b-3 lists the conditions that must be
met for a transaction to be exempt from Exchange Act Section 16(b) captioned
“Profits from purchase and sale of security within six months.”

"Securities Act" means the Securities Act of 1933, as amended.

"Share" means a share of the Common Stock, as may be adjusted as Permitted under
the Plan.

“Stock Certificate” means a physical stock certificate or a book-based
equivalent thereof.

"Stock Exchange" means any stock exchange or consolidated stock price reporting
system on which prices for the Common Stock are quoted at any given time, and
this meaning includes OTC Markets.

"Subsidiary” means a "subsidiary corporation," whether now or
hereafter-existing, as defined in IRS Code Section 424(f) captioned “Subsidiary
corporation,” or any successor provision.




SECTION 3. STOCK SUBJECT TO THE PLAN

3.1 The shares may be Common Stock that has been authorized but unissued, or
Common Stock that has been reacquired. If an Award should expire or become
unexercisable for any reason without having been exercised in full, the
unpurchased Shares that were subject thereto shall, unless the Plan shall have
been terminated, become available for future grant under the Plan. In addition,
any shares of Common Stock which are retained by the Company upon exercise of an
Award in order to satisfy the exercise price for such Award or any withholding
taxes due with respect to such exercise shall be treated as not issued and shall
continue to be available under the Plan. Shares repurchased by the Company
pursuant to any repurchase right which the Company may have shall not be
available for future grant under the Plan.

3.2  Awards of Options. The maximum aggregate number of shares that may be
optioned and sold under the Plan is 15% of the Company’s issued and outstanding
Common Stock, calculated at the time of each award hereunder, such maximum
aggregate number being subject to adjustment as provided in the Plan and subject
to the provisions of IRS Code Section 424 captioned “Definitions and special
rules” or any successor provision. As of the date of this Plan (September 12,
2014), 15% of issued and outstanding (33,364,500) is 5,004,675 shares. Provided
the foregoing maximum aggregate percentage is not exceeded, there are no limits
on the number of shares that may be optioned and sold to any one Optionee under
the Plan.





4










SECTION 4. ADMINISTRATION OF THE PLAN

4.1  Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, including
the approval, if required, of any Stock Exchange, the Administrator shall have
the authority, in its discretion:



(a)

to determine the Fair Market Value of the Common Stock, in accordance with the
provisions of the Plan;



(b)

to select the Consultants and Employees to whom Awards may from time to time be
granted hereunder;



(c)

to determine whether and to what extent Awards are granted hereunder;



(d)

to determine the number of shares of Common Stock to be covered by each such
Award granted hereunder;



(e)

to approve forms of agreement for use under the Plan;



(f)

to construe and interpret the terms of the Plan and Awards granted under the
Plan;



(g)

to determine whether and under what circumstances an Award may be settled in
Common Stock or other consideration instead of cash; and



(h)

to make any other determination and take any other action that the Administrator
deems necessary or desirable for the administration of the Plan.

4.2  Effect of Administrator's Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Optionees.




SECTION 5. ELIGIBILITY FOR AWARDS

5.1  Recipients of Awards. Stock Options may be granted to, upon selection by
the Administrator, Employees and Consultants. An Employee or Consultant who has
been granted an Award may, if otherwise eligible, be granted additional Awards.

5.2  Upon the grant of an Award, Optionee may be required to review and
acknowledge the Company’s Insider and Affiliates Trading Policy, a notice of
Optionee’s potential tax liability, and/or such other documents as may be
presented at the discretion of the Administrator.  




SECTION 6. AWARDS OF OPTIONS

6.1  Term, Price and Quantity of Option. The term, per share exercise price for
the Shares to be issued pursuant to exercise of an Option, and number of shares
that the Optionee can purchase under an Option, shall be the term, price, and
quantity stated in the Optionee’s Option Agreement. The quantity of any Option
Award shall be a multiple of 1000 shares.

6.2  Consideration. The consideration to be paid for the Shares to be issued
upon exercise of an Option, including the method of payment, shall be determined
by the Administrator and may consist entirely of:



(a)

cash or check,



(b)

cancellation of indebtedness of the Company to Optionee,



(c)

promissory note (subject to approval by the Company),



(d)

surrender of other Shares that:



(i)

have been owned by Optionee for more than six (6) months on the date of
surrender or such other period as may be required to avoid charge to the
Company's earnings, and





5











(ii)

have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of Shares to be purchased by Optionee as to which such Option
shall be exercised,



(e)

if there is a public market for the Shares and they are registered under the
Securities Act, delivery of a properly executed exercise notice together with
such other documentation as the Administrator and the broker, if applicable,
shall require to effect an exercise of the Option and delivery to the Company of
the sale or loan proceeds required to pay the aggregate exercise price and any
applicable income or employment taxes,



(f)

any combination of the foregoing methods of payment, or



(g)

such other consideration and method of payment for the issuance of Shares to the
extent permitted under Applicable Laws.

In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company or result in the recognition of
compensation expense (or additional compensation expense) for financial
reporting purposes.

6.3  Procedure for Exercise; Rights as a Shareholder.



(a)

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Award
Agreement by the person entitled to exercise the Option and the Company has
received full payment for the Shares with respect to which the Option is
exercised.



(b)

An Option may not be exercised for any number of shares that is not divisible by
1,000 shares.



(c)

Full payment may, as authorized by the Administrator, consist of any
consideration and method of payment as described above.



(d)

Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the Stock
Certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.



(e)

The Company shall issue (or cause to be issued) such Stock Certificate promptly
upon exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the Stock Certificate is
issued, except as provided in Section 8 below, captioned “Adjustments Upon
Changes in Capitalization; Corporate Transactions.” The Company shall issue a
statement to the Optionee indicating the remaining available Option quantity
under the Optionee’s Award Agreement.



(f)

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

6.4  Exercise After Termination of Employment or Consulting Relationship  



(a)

Termination of Employment or Consulting Relationship. Except as otherwise
provided herein, in the event of termination of Optionee’s Continuous Status as
an Employee or Consultant with the Company, such Optionee may exercise his or
her Option to the extent that Optionee was entitled to exercise it at the date
of such termination, but only within three (3) months after the date of such
termination, or such other longer period of time as is determined by the
Administrator, provided that in no event may an Option be exercised later than
the expiration date of the term of such Option as set forth in the Option
Agreement. To the extent that Optionee was not entitled to exercise the Option
at the date of such termination, or if Optionee does not exercise such Option to
the extent so entitled within the time specified herein, the Option shall
terminate. No termination shall be deemed to occur and this paragraph shall not
apply if Optionee is a Consultant who becomes an Employee or vice versa; or,
Optionee transfers employment or consultancy among the Company and its
Subsidiaries or Consultants.





6











(b)

Disability of Optionee. Notwithstanding the provisions set forth above, in the
event of termination of an Optionee’s Continuous Status as an Employee or
Consultant as a result of Optionee’s Disability, Optionee may, but only within
twelve (12) months after the date of such termination, or such other longer
period of time as is determined by the Administrator, but in no event later than
the expiration date of the term of such Option as set forth in the Option
Agreement, exercise the Option to the extent he or she is otherwise entitled to
exercise it at the date of such termination. To the extent that Optionee was not
entitled to exercise the Option at the date of termination, or if Optionee does
not exercise such Option to the extent so entitled within the time specified
herein, the Option shall terminate.



(c)

Death of Optionee. In the event of the death of a Optionee during the period of
Continuous Status as an Employee or Consultant, or within thirty (30) days
following the termination of Optionee’s Continuous Status as an Employee or
Consultant, the Option may be exercised, at any time within twelve (12) months
after the date of death, or such other longer period of time as is determined by
the Administrator, but in no event later than the expiration date of the term of
such Option as set forth in the Option Agreement, by Optionee's estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent Optionee was entitled to exercise the Option at the date
of death or, if earlier, the date of termination of the Continuous Status as an
Employee or Consultant. To the extent that Optionee was not entitled to exercise
the Option at the date of death or termination, as the case may be, or if
Optionee or the Optionee's estate (or, as applicable, heirs, personal
representative, executor or administrator) does not exercise such Option to the
extent so entitled within the time specified herein, the Option shall terminate.



(d)

If the Option shall be exercised in by any person other than the Optionee,
evidence to the satisfaction of the Administrator of the right of such person to
exercise the Option must be provided in advance.

6.5  Rule 16b-3. Options granted to Reporting Persons shall comply with Rule
16b-3 and shall contain such additional conditions or restrictions as may be
required hereunder by the Administrator to qualify for the maximum exemption for
Plan transactions.

6.6  Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to Optionee at
the time that such offer is made.

6.7  Restrictions on Resale. The Administrator may impose restrictions on the
resale of the securities purchased under the Plan. Such restrictions shall be
enumerated in the Option Agreement or otherwise communicated in written form at
the time of Award, for example through reference to the Company’s Insider and
Affiliates Trading Policy. Various securities regulators at the state,
provincial, or national level may also impose restrictions on resale, which may
not be anticipated by the Company or communicated to the Optionee. Optionees
should be prepared to be out of-pocket for the amount of the purchase price of
the exercise transaction. Because the Fair Market Value varies over time, there
is no guarantee of profit from re-sale of the shares. See also Section 9.3 below
captioned “Conditions Upon Issuance of Shares.”





7










SECTION 7. TAX EFFECT ON OPTIONEE, AND STOCK
WITHHOLDING TO SATISFY WITHHOLDING TAX OBLIGATIONS

7.1  Tax Effect on Optionee.



(a)

Whereas this plan does not contemplate incentive stock options within the
meaning of IRS Code Section 422 captioned “Incentive stock options,” all Options
issued hereunder are by default nonqualified stock options, i.e., they are not
qualified for the tax treatment accorded under IRS Code Section 401.



(b)

In the opinion of the Company, the Investment Company Act of 1940 is not
applicable as the Company is primarily engaged in a business other than that of
investing, reinvesting, owning, holding, or trading in securities.



(c)

In the opinion of the Company with regard to Securities Act Release No. 4790
(July 13, 1965), the Options governed by this Plan do not require registration;
notwithstanding this, the Company may at its discretion register some or all of
the Options governed by this Plan to be free trading.



(d)

The Plan should not be relied upon as professional legal or accounting advice of
any kind. It may contain unintentional inaccuracies or omissions. Optionees are
encouraged to seek independent professional counsel as appropriate. Potential
tax liabilities should be examined on a case-by-case basis. Tax liabilities may
be affected by the tax legislation of one or more state, provincial, or national
jurisdictions under which the Company or the Optionee may be subject to
taxation. Applicable tax rates and tax deductions depend on the Optionee’s
particular circumstances. Subject to all of the foregoing caveats under this
paragraph (d), Optionees are hereby informed by way of background that in
general, stock options are not taxed when they are awarded, but rather when they
are exercised, based on the number of shares exercised multiplied by the amount
of the spread between the strike price (a.k.a. grant price) and the purchase
price at time of exercise. The subsequent sale of shares obtained through stock
options is also subject to tax effects. Optionees are personally responsible for
paying any associated income tax, payroll tax, or other tax, except for any
mandatory tax contributions that must be made by the Company.



(e)

Tax obligations and other aspects of Options may be affected by Exchange Act
Section 16 and Rule 16b-3.

7.2  Withholding Tax. The Company may be required to withhold tax under certain
circumstances, and Optionee may therefore be obligated to pay the Company or the
tax authorities directly. When Optionee incurs tax liability in connection with
an Award, which tax liability is subject to tax withholding under applicable tax
laws (including, without limitation, income and payroll withholding taxes), and
Optionee is obligated to pay the Company an amount required to be withheld under
applicable tax laws, Optionee may at the discretion of the Administrator satisfy
the withholding tax obligation by one or some combination of the following
methods:



(a)

by cash payment,



(b)

out of Optionee’s current compensation,



(c)

if permitted by the Administrator, in its discretion, by surrendering to the
Company Shares that:



(i)

have been owned by Optionee for more than six (6) months on the date of
surrender or such other period as may be required to avoid a charge to the
Company’s earnings, and



(ii)

have a Fair Market Value on the date of surrender equal to (or less than, if
other consideration is paid to the Company to satisfy the withholding
obligation) Optionee's marginal tax rate times the ordinary income recognized,
plus an amount equal to the Optionee's share of any applicable payroll
withholding taxes, or



(d)

if permitted by the Administrator, in its discretion, by electing to have the
Company withhold from the Shares to be issued upon exercise of the Award, if
any, that number of Shares having a Fair Market Value equal to the amount
required to be withheld.





8







For this purpose, the Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
(the "Tax Date"). In making its determination as to the type of consideration to
accept, the Administrator shall consider if acceptance of such consideration may
be reasonably expected to benefit the Company or result in the recognition of
compensation expense (or additional compensation expense) for financial
reporting purposes.

7.3  Reporting Persons. Any surrender by a Reporting Person of previously owned
Shares to satisfy tax withholding obligations arising upon exercise of this
Award must comply with the applicable provisions of Rule 16b-3 and shall be
subject to such additional conditions or restrictions as may be required
hereunder by the Administrator to qualify for the maximum exemption from
Exchange Act Section 16 with respect to Plan transactions.

7.4  Form of Election. All elections by an Optionee to have Shares withheld to
satisfy tax-withholding obligations shall be made in writing in a form
acceptable to the Administrator and shall be subject to the following additional
restrictions:



(a)

the election must be made on or prior to the applicable Tax Date;



(b)

once made, the election shall be irrevocable as to the particular Shares of the
Award as to which the election is made;



(c)

if Optionee is a Reporting Person, the election must comply with the applicable
provisions of Rule 16b-3 and shall be subject to such additional conditions or
restrictions as may be required hereunder by the Administrator to qualify for
the maximum exemption from Exchange Act Section 16 with respect to Plan
transactions; and



(d)

all elections  shall be subject to the consent or disapproval of the
Administrator.

7.5  Deferral of Tax Date. In the event the election to have Shares withheld is
made by an Optionee and the Tax Date is deferred under IRS Code Section 83
captioned “Property transferred in connection with performance of services”
because no election is filed under IRS Code Section 83(b) captioned “Election to
include in gross income in year of transfer,” Optionee shall receive the full
number of Shares with respect to which the Award is exercised but such Optionee
shall be unconditionally obligated to tender back to the Company the proper
number of Shares on the Tax Date.

7.6  Optionees who are taxable outside the United States. Any Optionee who is
taxable in one or more jurisdictions outside the United States may be subject to
similar or different tax withholdings requirements compared to those
contemplated above. Such requirements shall be interpreted on a case-by-case
basis by the Administrator, and the appropriate actions taken at the
Administrator’s discretion in relation to such Optionee’s Award, Option
exercise, and tax withholdings.




SECTION 8. ADJUSTMENTS UPON CHANGES IN
CAPITALIZATION; CORPORATE TRANSACTIONS

8.1  Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option, and the number of Shares that have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or that have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per Share covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been "effected without receipt of consideration." Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award.





9







8.2  Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify Optionees at least
fifteen (15) days prior to such proposed action. To the extent not previously
exercised, Awards will terminate immediately prior to the consummation of such
proposed action.

8.3  Change in Control Transactions. If the Administrator determines that, in
connection with a Change in Control, an Option is to be assumed by the successor
corporation or parent thereof or to be replaced with a comparable award for the
purchase of shares of the capital stock of the successor corporation or its
parent corporation, then the Administrator shall give notice of such
determination to the Optionee and of the provisions of such assumption or
replacement, and any adjustments made:



(a)

to the number and kind of shares subject to the outstanding Awards (or to the
Options in substitution therefore),



(b)

to the exercise prices, and/or



(c)

to the terms and conditions of the Awards.

Any such determination shall be made in the sole discretion of the Administrator
and shall be final, conclusive and binding on all Optionees. All unexercised
Awards shall remain outstanding immediately following the consummation of the
Change in Control, except to the extent assumed or replaced as described above.

8.4  Certain Distributions. In the event of any distribution to the Company's
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.




SECTION 9. GENERAL

9.1  Non-Transferability of Options. Unless otherwise provided under the Option
Agreement, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution, and may be exercised or purchased during the lifetime
of Optionee, only by Optionee.

9.2  Time of Granting Options. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award, or such later date as is determined by the Administrator.
Notice of the determination shall be given to each Employee or Consultant to
whom an Award is so granted within a reasonable time after the date of such
grant.

9.3  Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated hereunder, and the
requirements of any Stock Exchange. As a condition to the exercise of an Option,
the Company may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required by law.

9.4  Amendment and Termination. The Board may at any time amend, alter, suspend
or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation shall be made that would impair the rights of any Optionee under
any grant theretofore made, unless mutually agreed otherwise, which agreement
must be in writing and signed by Optionee and the Company. In addition, to the
extent necessary and desirable to comply with Rule 16b-3 (or any other
applicable law or regulation, including the requirements of any Stock Exchange),
the Company shall obtain shareholder approval of any Plan amendment in such a
manner and to such a degree as required.





10










9.5  Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

9.6  Information To Optionee. At the time of issuance of any securities under
the Plan, the Company shall provide to Optionee a copy of the Plan and copy of
Optionee’s Award Agreement and any other agreement(s) pursuant to which
securities granted under the Plan are issued to Optionee.

9.7  Employment Relationship. The Plan shall not confer upon any Optionee any
right with respect to continuation of employment or consulting relationship with
the Company, nor shall it interfere in any way with such Optionee’s right or the
Company's right to terminate his or her employment or consulting relationship at
any time, with or without cause.

9.8  Shareholder Approval. Should continuance of the Plan be subject to approval
by the shareholders of the Company, such shareholder approval shall be obtained
in such degree and manner and within such time as is required, under applicable
state and federal law and the rules of any Stock Exchange upon which the Common
Stock is listed and in accordance with the Company's Bylaws.







This Plan was adopted by the Board on September 12, 2014.











11





